Citation Nr: 1525138	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a carotid artery tumor.

2. Entitlement to service connection for a pituitary gland tumor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and from November 1990 to April 1991.  He served in the Persian Gulf Theater of operations between December 1990 and March 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran and his wife testified before the undersigned at a June 2012 Travel Board hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file.

In May 2014, the Board remanded the Veteran's claims of entitlement to service connection.  Pursuant to the Board's remand directives, the Appeals Management Center (AMC) provided the Veteran with an opportunity to identify and/or submit additional evidence to be associated with the claims file (see e.g. June 2014 Authorization and Consent to Release Information), provided VA examinations in connection with the Veteran's service-connection claims, associated the examination reports with the claims file, and readjudicated the claims.  See March 2014 Supplemental Statement of the Case (SSOC).  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See March 2015 Waiver.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. The Veteran's carotid artery tumor was diagnosed nearly twenty years after separation from service, has a conclusive etiology, and does not otherwise relate to service.

2. The Veteran's pituitary gland tumor, to include hyperprolactinemia (elevated levels of prolactin in the blood) and hypogonadism, manifested nearly ten years after separation from service and results from a diagnosed pituitary microadenoma with a conclusive etiology.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a carotid artery tumor have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2. The criteria for a grant of service connection for a pituitary gland tumor have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated December 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The August 2014 and March 2015 VA examination reports are adequate to decide the Veteran's claims.  The VA examiners reviewed the claims file, performed a physical examination, and described the Veteran's disorders in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Despite the Veteran's allegation to the contrary, the March 2015 VA examination report does not demonstrate any "prejudice towards the Veteran's claim."  May 2015 Appellate Brief.  The RO's instructions to the examiner were objective and the examiner both supported her opinion with clinical findings and medical research and rendered her opinion in an "impartial, unbiased, and neutral manner."  38 C.F.R. §§ 4.1 & 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Austin v. Brown, 6 Vet. App. 547, 552 (1994) (finding that a VA examination was bias where the instructions to the examiner suggested an outcome).  In addition, the Veteran stated that he did "not have any additional evidence" to submit subsequent to the March 2015 VA examination.  March 2015 Waiver; see also Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (holding that VA must notify a claimant of any evidence developed or obtained subsequent to the most recent SOC or SSOC and provide the claimant with a reasonable opportunity to respond to the evidence).  VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having carotid artery and pituitary gland tumors, and tumors are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a left knee disorder may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Further, because the Veteran served in the Southwest Asia Theater of Operations during Operation Desert Shield/Storm (December 1990 to March 1991), service connection may be established under the presumption for Persian Gulf Veterans.  See 38 C.F.R. § 3.317; see also Form DD 214.  The presumption applies to chronic disabilities manifested either during active duty in the Southwest Asia Theater of Operations or to a degree of 10 percent or more by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (e)(2).

A disability is "chronic" if it has existed for six months or more or exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period for chronicity is measured from the earliest date that the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

38 C.F.R. § 3.317 defines "chronic disability" as either: (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" refers to a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Whether the undiagnosed illness is manifested to a degree of 10 percent or more is determined by analogizing the undiagnosed illness to a disease or injury that involves similar functional affects, anatomical location, or symptomatology.  See 38 C.F.R. § 3.317(a)(5). 

38 C.F.R. 3.317 requires "objective indications of a qualifying chronic disability."  Such indicia include "signs" (objective evidence perceptible to an examining physician) and/or non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  Lay persons, to include the Veteran, are competent to report objective indicators of illness such as joint pain or fatigue.

The Veteran is not required to provide competent evidence linking a current disability that qualifies as chronic under 38 C.F.R. § 3.317 to an event in service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A symptom associated with a chronic disability that is capable of lay observation is presumed to be related to service; consequently, the medical nexus requirement associated with "direct service connection" does not apply.  

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability if there is affirmative evidence that the disability was: (1) not incurred during active service in the Southwest Asia Theater of operations; (2) caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations and the onset of the disability; or (3) the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  Disorders that do not qualify for presumptive service connection under 38 C.F.R. 3.317 may be service connected on a direct basis or under a different presumption.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Carotid Artery Tumor

The Veteran alleges that this current carotid artery tumor is attributable to his service in Southwest Asia during Operation Iraqi Shield.  There is no question that the Veteran has a current carotid artery tumor; however, the medical and lay evidence does not link this disorder to military service.  The claim is denied.

The Veteran's service treatment records (STRs) do not document reports of or treatment for a carotid artery tumor or heart problems.  See April 1977 Report of Medical Examination (giving no indication that the Veteran had a carotid artery tumor or symptoms of such a disorder).  The Veteran's August 1985 and December 1989 Reports of Medical History note that he is in "excellent" and in "good health," respectively.  See also December 1989 Report of Medical Examination and March 1991 Reports of Medical Examination and History (documenting normal heart functioning).  The Veteran's April 1991 Southwest Asia Demonization/ReDeployment medical evaluation suggests that he was in good health after he left the Persian Gulf and his February 1993 Reports of Medical Examination and History indicate that he was in good health despite having undergone back surgery in October 1991 and having some residual left foot problems.  The April 1991 and February 1993 military medical examiners did not indicate any cardiovascular problems, to include chest pain and/or palpitations or pounding of the heart.

In February 2000, an echocardiogram revealed that the Veteran's heart was normal except for a mitral valve disorder.  February 2000 Persian Gulf Registry Report; February 2000 and July 2008 PMRs.  In February 2002, another echocardiogram revealed mild mitral regurgitation with mitral valve prolapse.  

The Veteran's post service medical treatment records show that he was first diagnosed with a carotid artery tumor in July 2008 when an MRI scan revealed a lesion in the right carotid sheath in the neck.  A June 2000 MRI scan found no evidence of carotid artery tumor.  Physical examinations performed in March 2004, March 2005, March 2006, May 2007, and June 2008 were all negative for any masses in the neck consistent with carotid artery tumor.

In August 2008, a private physician confirmed that an MRI scan of the Veteran's neck revealed an "enhancing mass lesion near the right carotid artery" and described the lesion as a potentially small schwannoma or carotid body tumor.  See also December 2008 PMRs (noting the presence of a right carotid space tumor that had increased in size since the July 2008 MRI).  In January 2009, a private physician observed that the "enhancing abnormality by the right carotid bifurcation" is most likely a carotid body tumor or a paraganglioma.  In December of the same year (2009), an MRI confirmed that the Veteran had a carotid sheath tumor.  At the time, a private endocrinologist found that the Veteran's carotid sheath tumor has been stable for more than 18 months and recommend that the Veteran undergo an MRI every two to three years to monitor the tumor's progress.

More recent medical records show that the Veteran continues to receive regular treatment for his carotid artery tumor, which remains stable.  See January 2012 PMRs.  In May 2013, a private physician noted that the Veteran's tumor was probably a schwannoma and was stable.  The physician found no masses in the Veteran's neck.  A May 2014 physical examination also revealed no masses in the Veteran's neck and the Veteran's carotid artery tumor was considered sufficiently stable that it no longer required treatment.

In August 2014, the VA examiner, in consultation with a VA cardiologist, opined that the Veteran's mitral valve prolapse was not caused or aggravated by service, to include exposure to environmental exposures in Southwest Asia, anthrax vaccinations, and pyridostigmine tablets.  The cardiologist noted that the Veteran's "echocardiogram continues to show mitral valve prolapse with [mild to moderate] regurgitation (leaking)."  She explained that the Veteran was born with a genetic predisposition to have a heart condition and that his condition may also be a result of aging.  The examiner cited a recent medical treatise for the principle that "there is inadequate/insufficient evidence to determine whether an association exists between deployment to the Gulf War and cardiovascular disorder."  The examiner also cited to several medical journals to support her opinion that the Veteran's mitral valve disorder does not relate to service.

In a January 2015 addendum opinion a VA examiner opined that the Veteran's carotid artery tumor is not related to in-service Anthrax shots or to Pyridostigmine exposure.  The VA examiner noted that the Veteran received Anthrax shots and Pyridostigmine to protect against exposure to chemical weapons when he served in Operation Desert Shield.  He also noted that the Veteran's carotid body tumor was likely a schwannoma.  The examiner explained that although carotid body tumors can be part of a genetically determined syndrome, the Veteran's carotid body tumor is a sporadic tumor that is not associated with any specific risk factors.  Thus, the VA examiner found that the Veteran's heart valve disorder did not contribute to, or is otherwise attributable to, the Veteran's current carotid artery tumor.

In March 2015, another VA examiner opined that the Veteran's carotid artery tumor was not caused or aggravated by his service in the Gulf War.  She noted that the Veteran's STRs, to include the March 1991 separation examination, were negative for clinical signs and symptoms related to carotid artery tumor.  She also noted that medical records from the Veteran's presumptive period were negative for objective, clinical symptoms and signs related to a carotid artery tumor and that the tumor did not present until 2008.  

The March 2015 examiner observed that "current medical literature is silent for a relationship between a military service exposure to Anthrax shots and . . . carotid space mass lesions" and opined that the Veteran's carotid artery tumor was not caused or aggravated by Anthrax shots and/or pyridostigmine exposure in service.  She also observed that studies and analyses of chronic multisymptom illness do not include asymptomatic carotid artery sheath formation.  The examiner stated that "current medical literature . . . [has] not found sufficient medically-based, clinical evidence to support a nexus between an undiagnosed illness and the development of a carotid artery tumor."  Thus, the March 2015 examiner found that the Veteran's carotid artery tumor was not caused or aggravated by his service in the Gulf War, did not manifest in or within a year of separation from service, and did not result from any symptoms, to include mitral valve prolapse, that may be construed as undiagnosed illnesses attributable to active duty service in the Gulf War.

The August 2014 and March 2015 VA examination reports and January 2015 VA medical opinion constitute highly probative evidence that weighs against service connection for a carotid artery tumor.  The January 2015 opinion was performed by a VA doctor who specialized in the ear, nose, and throat, reviewed the Veteran's claims file, and clearly stated, based on his experience and clinical findings, that the Veteran's carotid artery tumor does not relate to service.  The March 2015 opinion was rendered by a VA doctor who carefully reviewed the Veteran's claims file (to include STRs, medical evidence, and lay evidence), based her opinion on current medical literature, and clearly stated that the Veteran's carotid artery tumor does not relate to service.

The Board has considered the Veteran's statements regarding the etiology of his carotic artery tumor.  In his May 2010 Notice of Disagreement (NOD), the Veteran asserted that his carotid artery tumor is a neurological medical condition that qualifies for service connection on a presumptive basis.  At the June 2012 Hearing, he testified that he was vaccinated against anthrax and received pyridostigmine tablets while deployed in the Persian Gulf.  See also June 2012 Statement.  He also testified that he was exposed to smoke and fumes from fires and that his carotid artery tumor was attributable to in-service chemical exposure during Operation Iraqi Shield.  

As an initial point of clarification, 38 C.F.R. § 3.317 does not provide "a presumption of a nexus between Gulf War service in Saudi Arabia and neurological disorders."  May 2010 NOD.  Rather, the regulation states that neurological signs and/or symptoms may be indicative of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Veteran's carotid artery tumor is a diagnosed disorder with an established etiology; it is not a sign, symptom, or unexplained illness.

Although the Veteran is competent to report physical symptoms such as lumps in his neck, he is not competent to determine whether his current carotid artery tumor relates to service, to include combat service in Southwest Asia and exposure to Anthrax shots and pyridostigmine.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Veteran's carotid artery tumor was caused or aggravated by his active duty service in Southwest Asia is a medically complex determination that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran lacks medical training and experience, his assertion that his carotid artery tumor relates to service is not competent evidence and is therefore outweighed by the August 2014 and March 2015 VA examination reports, which were rendered by medical professionals.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, the medical evidence does not suggest a nexus-or link-between the Veteran's diagnosed carotid artery tumor and service.  His tumor was not detected until July 2008-over 15 years after he returned from combat operations in Southwest Asia-and so did not manifest in or within a year of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  In addition, the Veteran's carotid artery tumor did not result from any symptoms that are attributed to his service in Southwest Asia.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a carotid artery tumor is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pituitary Gland Tumor

The Veteran alleges that this current pituitary gland tumor is attributable to his service in Southwest Asia during Operation Iraqi Shield.  Although there is no question that the Veteran has a current pituitary gland tumor, the evidence of record does not link this disorder to military service.  The claim is denied.

The Veteran's service treatment records (STRs) do not document any reports of or treatment for a pituitary gland tumor or related symptoms, such as reduced libido and/or ED.  The Veteran's August 1985 and December 1989 Reports of Medical History note that he was in "excellent" and in "good health," respectively.  See also December 1989 Report of Medical Examination and March 1991 Report of Medical Examination and History (indicating no symptoms of a pituitary gland tumor).  The Veteran's April 1991 Southwest Asia Demonization/ReDeployment medical evaluation indicates that he was in good health immediately after he left the Persian Gulf and his February 1993 Reports of Medical Examination and History indicate that he continued to have good health two years after separation from service.

The Veteran's symptoms manifested several years prior to June 2008 when his pituitary gland tumor was first detected.  In April 1997, the Veteran reported a decline in his libido, but no ED.  In April 1998 and April 1999, he reported "doing well," did not mention any problems with libido and/or ED, and had normal physical examinations.  In February 2000, a VA doctor diagnosed the Veteran's has having hypogonadism secondary to a possible secondary hypothyroid condition.  In April of the same year (2000), a VA doctor noted that the Veteran's hypogonadism may be related to a pituitary tumor.  Laboratory tests performed in May 2000 showed that the Veteran's testosterone level was normal even though he reported decreased libido as well as problems maintaining an erection during sexual intercourse.  

Although he was diagnosed as having hyperprolactinemia (elevated levels of prolactin in the blood) and hypogonadism in May 2000, a June 2000 MRI scan was negative for a pituitary gland tumor.  June 2000 PMRs (finding that the Veteran's "pituitary gland and stalk are within the limits of normal and with uniform enhancement"); see also March 2005, May 2005, February 2013, and August 2013 PMRs.  In August 2000, the Veteran reported that his prescription medications markedly improved his libido.  See also March 2001 PMRs (noting a normal physical examination).

In October 2000, a private physician (Dr. B.) noted that she was unable to attribute the Veteran's pituitary gland tumor to his service in the Gulf War.  October 2000 PMRs ("The possibility of a delayed or permanent effect from chemicals or drugs during the Gulf War is one that I am not able to comment upon since I have not seen published research about a correlation.").  She diagnosed the Veteran as having idiopathic hyperprolactinemia.

More recent medical records establish that the Veteran continues to receive regular treatment for his pituitary gland tumor.  In March 2006, a private doctor noted that the Veteran had had hyperprolactinemia for some time.  Private medical records from June and July 2008 document an increase in the Veteran's prolactin levels and document that an MRI scan showed an "[a]bnormal pituitary gland with abnormal enlargement of the right pituitary gland with lateral and posterior extension into the cavernous sinus posteriorly."

In August 2008, a private physician noted that the Veteran's pituitary mass lesion was identified "a number of years ago" and, again, that the Veteran had been prescribed Parlodel to manage his disorder for some time.  He also noted that the Veteran's prolactin levels increased after he briefly stopped taking Parlodel.  He diagnosed the Veteran as having "a relatively longstanding pituitary secreting tumor that appears to be controlled with Parlodel.  MRI scans performed in December 2008 and December 2009 confirmed that the Veteran had a pituitary gland tumor. 

In January 2012, a private physician noted that the Veteran was diagnosed as having pituitary microadenoma with hyperprolactinemia and that his disorder had been around for some time.  In February and August 2013, the Veteran reported that he continued to experience fatigue and ED and was diagnosed as having Prolactinoma (pituitary gland tumor).

In August 2014, a VA examiner noted that the Veteran had been diagnosed (by MRI) as having hypogonadism and prolactin secreting pituitary dysfunction in June 2008.  The examiner also noted that the Veteran reported having had a decreased libido and ED since the 1990s and was prescribed cabergoline to control his pituitary adenoma.  A male reproductive examination performed in the same month found that the Veteran first sought medical treatment for ED in May 2000 and reportedly had problems with sexual dysfunction beginning in the 1990s.  The examiner observed that the Veteran's ED resulted from "prolactin secreting pituitary adenoma" and that the Veteran's left testicle was considerably softer than normal.  The August 2014 VA examiner found that the Veteran's prolactinoma was not caused by or aggravated beyond its usual course by environmental exposures in Southwest Asia, to include anthrax vaccine and pyridostigmine, and that prolactinoma has a clear and specific etiology and diagnosis.

In March 2015, another VA examiner opined that the Veteran's pituitary gland tumor was not caused or aggravated by his service in the Gulf War.  The examiner found that although the Veteran's tumor was first identified in June 2008 (and was not identified by a June 2000 MRI), it likely manifested in 2000 when the Veteran first sought treatment for decreased libido and erectile dysfunction as a function of abnormal prolactin levels.  She explained that prolactin levels are controlled by the pituitary gland and that changes in the Veteran's prolactin levels were indicative of a pituitary tumor.  Thus, the examiner found that the objective medically-based symptomology related to the Veteran's pituitary gland mass, to include hyperprolactinemia with clinical manifestations of diminished libido and erectile dysfunction, presented nine years after separation from service.  She emphasized that active duty and presumptive period medical records did not indicate changes, diagnosis, treatment, or complaint of any genitourinary dysfunctions.

The March 2015 examiner noted that pituitary gland microadenoma with hyperprolactinemia is not included in recent medical analyses of chronic multisymptom illnesses.  She also noted that "current medical literature is silent for a relationship between a military service exposure to Anthrax shots and pyridostigmine with the development of pituitary gland microadenoma."  The VA examiner specifically opined that the Veteran's pituitary gland microadenoma was not caused or aggravated by Anthrax shots and/or pyridostigmine exposure in service and that his pituitary gland tumor did not result from symptoms related to an undiagnosed illness associated with the Gulf War.

The August 2014 and March 2015 medical examination reports constitute highly probative evidence that weighs against service connection for pituitary gland tumor.  The opinions were rendered by VA doctors who reviewed the Veteran's claims file, based their opinions on current medical literature, cited specific evidence to support her position, and clearly stated that the Veteran's pituitary gland tumor does not related to service.  

The Board has also considered the lay evidence that relates to the etiology of the Veteran's pituitary gland tumor.  In April 1997, the Veteran informed his private physician that he had experienced a decreased sex drive since his return from the Gulf War.  In April 2000, he reported that he had been taking DHEA intermittently for one and a half years to improve his libido.  April 2000 Follow-up to February 2000 Gulf Registry Examination.  In May 2000, the Veteran reported that he had experienced decreased libido since 1992 and in September 2000 he reported that his decreased libido and ED began "within several years" of his return from the Gulf War in May 1991.  In his May 2010 NOD, the Veteran argued that his pituitary gland tumor is a neurological medical condition that qualifies for service connection on a presumptive basis.  Both the Veteran and his wife reported that the Veteran's sexual dysfunction prompted him to seek medical help in February 2000.  See September 2000 Statement by Veteran's Wife (stating that the Veteran's sexual problems began after his return from the Gulf War and associating his problems with service).

At the June 2012 Hearing, the Veteran testified that he was vaccinated against anthrax and received pyridostigmine tablets while he was deployed in the Persian Gulf.  He also testified that although MRI scans did not identify a tumor until 2008, the fact that he experienced decreased libido and erectile dysfunction shortly after his return from the Gulf War proves that his pituitary tumor manifested shortly after service.  He insisted that his pituitary gland tumor was attributable to in-service chemical exposure during Operation Iraqi Shield.  In June 2012, the Veteran's wife reported that the Veteran was not "interested in making love anymore" after his return from the Gulf War.  See also June 2012 Statement by the Veteran (reporting that his desire for intimacy changed after he returned from Southwest Asian and that he tried exercise, self-medication, and took a DHEA supplement to address his decreased sex drive before he seeking medical help in 2000).  

During the August 2014 VA examination, the Veteran reported experiencing fatigue and occasional dizziness and disequilibrium with standing.  He attributed his dizziness and disequilibrium to the cabergoline medication he is prescribed to manage his pituitary adenoma.

38 C.F.R. § 3.317 does not provide "a presumption of a nexus between Gulf War service in Saudi Arabia and neurological disorders."  See May 2010 NOD.  Rather, it states that neurological signs and/or symptoms may be indicative of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Veteran's pituitary gland tumor is not a sign of another, undiagnosed illness-it is a diagnosed disorder and does not constitute a multisymptom illness.

The Veteran's assertion that his decreased libido and ED manifested shortly after service is not supported by the medical evidence, which shows that the Veteran first sought treatment for his sexual dysfunction in 2000-nine years after his return from the Persian Gulf-and that he was in good health in February 1993-almost two years after he returned from Saudi Arabia.  See February 1993 Reports of Medical Examination and History; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  Thus, the February 1993 Reports of Medical Examination and History weigh against finding a continuity of symptomatology between service and the Veteran's pituitary gland tumor.

Moreover, the Veteran's February 1993 Report of Medical Examination constitutes a complete assessment of his medical problems; consequently, the fact that the examination does not record any problems with sexual performance and/or dysfunction constitutes probative evidence that the Veteran did not experience reduced libido and/or ED for at least two years after service.  See AZ v. Shinseki, 731 F. 3d 1303, 1315 (Fed. Cir. 2013) (finding that the absence of an entry in a record may be considered evidence that a fact did not occur if the fact would have been recorded if present); see also March 2015 VA Examination Report (noting that "the Veteran's active duty records and post-deployment records, from 1991 to 1993, demonstrated clear and unmistakable objective medically-based, clinical evidence of good health").

The Veteran is competent to report physical symptoms such as decreased sex drive and problems maintaining an erection; however, he is not competent to determine whether his current pituitary gland tumor relates to service, to include combat service in Southwest Asia and exposure to Anthrax shots and pyridostigmine.  See Washington, 19 Vet. App. at 368.  Whether the Veteran's pituitary gland tumor was caused or aggravated by his active duty service is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran lacks medical training and experience, his assertion that his pituitary gland tumor relates to his service in the Gulf War is not competent evidence and is outweighed by the August 2014 and March 2015 VA examination reports, which were rendered by medical professionals.  See Layno, 6 Vet. App. at 470-71.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a pituitary gland tumor is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a carotid artery tumor is denied.

Entitlement to service connection for a pituitary gland tumor is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


